UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

ANDERSON STRAKER, : Civil No. 3:18-cv-1569
Plaintiff ‘(Judge Mariani)
' :
S, VALENCIK, et al,
Defendants

ORDER

 

AND NOW, this 12th day of February, 2020, upon consideration of Defendants’
motion for summary judgment, based solely on exhaustion of administrative remedies, and
for the reasons set forth in the Court's Memorandum of the same date, IT IS HEREBY
ORDERED THAT:

1. Defendants’ motion (Doc. 11) for summary judgment, based on
exhaustion of administrative remedies, is DENIED.

2. The remainder of Defendants’ summary judgment motion
addressing the merits of Plaintiffs complaint is DENIED
WITHOUT PREJUDICE. Defendants may re-file a motion for
summary judgment as to the merits of Plaintiffs claims within 21
days of the date of this Order.

   

“st (Wha
Rébert D..Mariani

United States District Judge
